                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                               Norfolk Division


UNITED STATES OF AMERICA


V.                                          CRIMINAL ACTION NO. 2:19cr78


KELLY MILTIER,


            Defendant.


                        MEMORANDUM OPINION AND ORDER


     This matter is before the court on the Defendant's Objection

to the PSR ("Objection"), in which the Defendant objects to the

failure to award a two-level reduction in his Guidelines offense

level under U.S.S.G. § 2G2.2(b)(l). EOF No. 23. For the reasons

stated herein, the Defendant's Objection is OVERRULED.

                           I. PROCEDURAL HISTORY


     On    May 22,     2019,   an    Indictment    was    filed,    charging       the

Defendant with five counts of Receipt of Child Pornography, in

violation    of   18    U.S.C.      § 2252A(a)(2)(A),      and     six    counts   of

Possession of Material Containing Child Pornography, in violation

of 18 U.S.C. § 2252A(a)(5)(B). ECF No. 1. The Defendant pled guilty

to all eleven counts on June 27, 2019, and a sentencing hearing

was scheduled for October 1, 2019. ECF No. 15.

     A    presentence    investigation      report       ("PSR")    was    filed    on

August 19, 2019, and revised on September 19, 2019. ECF Nos. 19,

20. The PSR assigned a base offense level of 22 under U.S.S.G.

§ 2G2.2{a){2),    and    included      various    enhancements       for   specific
offense   characteristics           under    §    2G2.2.     PSR    at         17-21,   ECF

No. 20. The PSR did not include any reductions for specific offense

characteristics under § 2G2.2.

      The Defendant filed his Objection on September 24, 2019. ECF

No. 23. At the sentencing hearing, the court heard argument from

Defense   counsel     and     the    Government       on    the    Objection,        ordered

supplemental briefing on the issue, and ordered that sentencing be

resumed after the briefing was completed and the Objection was

resolved. On    October 8,          2019, the       Defendant and        the   Government

filed their supplemental briefs on the Objection. ECF Nos. 26, 27.

The matter is ripe for review.

                              II. FACTUAL BACKGROUND


      According     to       the    agreed    Statement       of    Facts,      in    2018,

investigators from the Federal Bureau of Investigation ("FBI")/

using the BitTorrent network, downloaded images containing child

pornography    from      a   particular      IP     address.      Statement      of    Facts

at 5 1,   ECF No. 16. BitTorrent is a                     peer-to-peer     file-sharing

protocol through which users both download files and share files

with other users. Id.; see Columbia Pictures Indus., Inc. v. Fung,

710 F.3d 1020, 1024 (9th Cir. 2013). Investigators determined that

the   IP address    was      associated      with    an    individual     named "D.K.".

Statement of Facts at 5 2. Officers obtained and executed a search

warrant on D.K.'s residence. Id. During the search, the Defendant,

who was also living at the residence, admitted that he had been
downloading and collecting child pornography at the residence.

Id. at ![ 3. Investigators found child pornography on two laptop

computers, a cellphone, and three external hard drives associated

with the Defendant. Id. at SI 5. Although other internet users were

able to access the Defendant's files through BitTorrent, he told

investigators      that   he    had   not     intended    to   share    any   child

pornography files. Id. at SI 3.

                  III. APPLICABLE GUIDELINES PROVISION


        The   Defendant objects to the         PSR's failure        to reduce   his

offense level by two levels under U.S.S.G. § 2G2.2(b)(1). That

section reads:


     If (A) subsection (a) (2) applies;^ (B) the defendant's
     conduct was limited to the receipt or solicitation of
        material involving the sexual exploitation of a minor;
     and (C) the defendant did not intend to traffic in, or
     distribute, such material, decrease by 2 levels.

The Government does not dispute that elements (A) and (C) are met

in this case: The Defendant pled guilty to five                      counts under

18 U.S.C. § 2252A(a)(2)(A), and his comment to investigators that

he did not intend to share child pornography is not contested by

the Government. See Gov. Supp. Br. at 3, ECF No. 26; Objection

at 1.    The   sole    issue   is   whether    element    (B)-"the     defendant's




        1 Subsection    2G2.2(a)(2)    applies    an     elevated    base   offense
level of 22 if the Defendant was convicted of                  an offense other
than  18   U.S.C. §§  1466A(b),  2252(a)(4),                   2252A(a)(5),  or
2252A(a)(7).
conduct was limited to the            receipt or solicitation" of child

pornography-also applies.

                                IV. ANALYSIS


     The Defendant's Objection concerns the PSR's finding that he

distributed child pornography over BitTorrent and its resulting

denial of the § 2G2.2{b)(1) reduction. The Objection argues that

the court may only consider such distribution, if the Defendant

knew he was distributing child pornography, and asserts that the

Defendant "did not know that his computer was making these files

available for download." Objection at 1. The Objection states he

should   receive    the   reduction   because   his   conduct   was   otherwise


"limited to the receipt or solicitation" of child pornography.

Id.; U.S.S.G. § 2G2.2(b)(1). The Defendant primarily raises three

points in arguing for this position: a rule, found in United States

V. Dove, 247 F.3d 152, 155 (4th Cir. 2001), that relevant conduct

under the Guidelines must be criminal conduct; a comparison with

an analogous Guidelines provision at § 2G2.2{b)(3) (F); and the

Sentencing Commission's commentary around U.S.S.G. § 2G2.2.2



     2 The Defendant also cites several cases from the Alexandria
Division of this court, in which the defendants used peer-to-peer
file-sharing       programs   but     were   awarded     the    § 2G2.2{b)(1)
reduction. See Def. Supp. Br. at 1-3, EOF No. 27. The sentencing
decisions in those cases were not published, and the Defendant
does not cite to any statement of reasons explaining why the courts
awarded the reduction, whether based on agreed facts, judicial
findings, a plea agreement, or otherwise. Moreover, the Probation
Office and Government both agreed in those cases that the reduction
should apply. As such, the court does not find the cases to be
     For    the    reasons    stated   below,     this   court   finds   that   the

Defendant is not entitled to receive the § 2G2.2{b)(1) reduction,

and finds the Defendant's arguments to the contrary unconvincing.

                      A. Plain Text of § 2G2.2(b)(1)

     Significantly, the Defendant's reading contradicts the plain

text of prong (B), of the § 2G2.2(b)(1) reduction as a whole, and

of the Guidelines definition of relevant conduct at § 1B1.3.

     On    its     face,     prong   (B)   does    not    have    a    "knowingly"

requirement, or any mental state requirement at all, and simply

requires that "the defendant's conduct was limited to the receipt

or solicitation of material involving the sexual exploitation of

a minor." U.S.S.G. § 2G2.2(b)(1)(B) (emphasis added). This was

likely     an     intentional    drafting       choice    by     the    Sentencing

Commission, because the next element, (C), does contain a mental

state requirement. See U.S.S.G. § 2G2.2(b)(1)(C) (requiring that

"the defendant did not intend to traffic in, or distribute, such

material"). Thus, the         Defendant's reading of § 2G2.2(b)(1) not

only would insert an unwritten knowledge requirement into prong

(B), which is best read as a conduct element, but also would

unnaturally impose two different mental states on the reduction as

a whole, namely, that the defendant lacked intent to distribute as

stated in prong (C) and lacked knowledge of any actual distribution




instructive or binding here.
under prong (B).^

        The   text   of   § 1B1.3,     which    defines      "relevant     conduct,"

further confirms that the court may consider sharing of images

over BitTorrent in evaluating the § 2G2.2(b)(1) reduction. Section

1B1.3     defines    relevant      conduct     as   "all     acts    and   omissions


committed . . . by the defendant . . . that occurred during the

commission of the offense of conviction." In this case, the offense

of conviction included the Defendant's receipt and possession of

child    pornography      on    his    computer,     which    occurred      while   a

BitTorrent     program    was installed. This          manner       of   receipt and

possession     enabled     other      BitTorrent    users     to    download   child

pornography from the           Defendant's computer, and those downloads

occurred simultaneously with the Defendant's possession of the

pornographic material. The sharing that occurred was not a separate

act, but rather was part and parcel of the receipt and possession

of child pornography that constitutes the offense of conviction

under § 1B1.3.'' See United States v. Jones, 634 F.3d 909, 917 (7th




        2 The court also notes that the definition of "distribution"
under this Guideline does not include a knowledge requirement, see
U.S.S.G. § 2G2.2, cmt. n.l, further indicating that the Sentencing
Commission did not intend for distribution under § 2G2.2(b)(1)(B)
to incorporate a knowledge element.

     '' Even if the court were to view the sharing over BitTorrent
as a separate act from the possession, it would still be relevant
conduct under § 1B1.3. The act of running BitTorrent on the same
computer on which he possessed child pornography — or the omission
of failing to turn off the file-sharing function - "occurred during
the commission of the offense of conviction." See U.S.S.G. § 1B1.3.
Cir.    2011)    (stating    that       Chapter     Two    specific     offense

characteristics "do not          represent separate       crimes" but    rather

reflect   the    "manner"   in    which    the    crime   of   conviction   was

committed).

            B. Inapplicability of United States v. Dove

       The Defendant argues that Dove qualifies the otherwise plain

text of §§ 2G2.2(b)(1) and IBI.3.^ Dove established the rule that

courts may consider only criminal conduct as relevant conduct under

the Guidelines. Dove, 247 F.3d at 155. Because the criminal statute

that    covers   distribution      of     child    pornography,    18    U.S.C.

§ 2252A(a)(2),    criminalizes      knowing distribution, the         Defendant

argues that the court may not consider any unknowing distribution

that occurred using BitTorrent. Objection at 3. The Defendant also

points to an unpublished Third Circuit case. United States v. Dura,

which applied the Dove rule in the child pornography context. 701

F. App'x 125 (3d Cir. 2017). In that case, the court ruled that a

defendant cannot be disqualified from the § 2G2.2(b)(1) reduction

for posting nonpornographic, and thus noncriminal, pictures of

children online. Id. at 128.


       The Dove rule does not support the Defendant's position in

the way he claims, and a comparison of the facts of the Defendant's




     ^ The plain text reading of a Guidelines provision can "be
overcome by other indicia of meaning." Lockhart v. United States,
136 S. Ct. 958, 963 (2016).
case with the facts of Dove and related cases illustrates why. In

Dove, the defendant was convicted in federal court of selling bear

gall      bladders           in     Virginia,         in    violation          of        16     U.S.C.

§ 3372(a)(2)(A).              Dove,    247 F.3d        at 154. Such        sales           were     only

criminal under § 3373(a)(2)(A), if they were made in violation of

state law; but at sentencing, the court also considered sales made

in West Virginia, where it was legal. Id. at 155. The Fourth

Circuit ruled that the West Virginia sales could not be considered

relevant       conduct         under     the    Guidelines       because        they          did    not

constitute criminal conduct. Id■                      at 159-60.      Similarly,           the cases

the    Dove    court        cites     also    involved the      question        of whether               to

include        in     the     Guidelines        calculations          incidents          that       were

separate from the offense of conviction and that did not involve

criminal       conduct.       See United States v.            Dickler,     64       F.3d 818,        830

(3d     Cir.    1995)         (finding       that   the     sentencing         court       erred         in

considering fictitious bids that were submitted before the statute

outlawing such conduct                 too)c effect) ;      United States           v.     Peterson,

101    F.3d    375,     385       (5th Cir.    1996)       (finding    that     the      sentencing

court    could      not     consider     losses       attributed      to   a    violation           of    a

fiduciary agreement that had not been determined to be criminal) .

Likewise,       Dura,       discussed        above,    involved       whether         to      consider

distribution of nonpornographic,                      and thus noncriminal,                images of

children. 701 F. App'x at 128.
        These cases considered whether the sentencing court may, in

calculating     the   Guidelines, consider        noncriminal        transactions,

which involved separate conduct from the conduct underlying the

defendant's     conviction    and   were    committed    at    different    times.


Here,    the   Defendant's    file-sharing       of   child   pornography       over

BitTorrent     was    part   of   the     same   criminal     transaction       that

constituted     his   possession    and    receipt of    it.    In    denying   the

benefit of this reduction, the court need not consider additional

instances of conduct that are not illegal, as the sentencing courts

did in Dove, Dickler, Peterson, and Dura. Instead, the court need

only take into account the manner in which the Defendant committed

the offenses of receipt and possession of child pornography, i.e.,

on a computer with a BitTorrent program installed that then enabled

sharing of such files with other individuals on the BitTorrent

network. No particular mitigating factor is thus present here that

would qualify for the § 202.2(b)(1) reduction.®



     ® The Defendant presents an odd argument to the effect that,
as a general principle, a sentencing court must award a Guidelines
reduction for a mitigating factor, unless the court can point to
separate criminal conduct. See Def. Obj. at 3 {"[T]he conduct the
government relies upon to deny Mr. Miltier the reduction is not
criminal conduct. Therefore, the Court should award the two-level
reduction."). This position not only goes beyond Dove but also
contradicts federal sentencing practice. Defendants are routinely
not awarded or disqualified from reductions on the basis of
noncriminal conduct. Section 2D1.1(b)(17), for example,                    reduces
the base offense level for certain drug offenses, if the defendant
had minimal knowledge of the scope and structure of the drug
enterprise. A defendant that had more-than-minimal knowledge of
the drug enterprise would be excluded from the reduction, even
                     C. Application of § 262.2(b)(3)(F)

      By way of analogy, the Defendant also points to a separate

Guidelines provision, § 2G2.2(b)(3)(F), and its interpretation by

the Fourth Circuit in United States v. Layton, 564 F.3d 330 (2009).

Section 2G2.2(b)(3)(F) provided a three-level enhancement "[i]f

the   offense   involved . . .   distribution      other   than   distribution


described       in    subdivisions      (A)     through     (E)."     U.S.S.G.

§ 2G2.2(b)(3)(F)       (2009). Layton stated      that, "[w)hen      knowingly

using a file-sharing program that allows others to access child

pornography files, a defendant commits [distribution].""' In 2016,

the Sentencing Commission amended the § 2G2.2(b)(3)(F) enhancement

to include a knowledge element. U.S. SENTENCING GUIDELINES MANUAL

supp. to app. C, amendment 801 (U.S. SENTENCING COMM'N 2018). The

Defendant interprets this chain of events to imply a general rule

that distribution must be committed knowingly in order for a court

to consider it in calculating the Guidelines. Objection at 6-7.

      However,       neither   Layton     nor     the      history    of   the




though such knowledge might not be criminal by itself. Likewise,
a defendant that does not accept                responsibility or provide
assistance to the Government has                not necessarily committed
criminal conduct by not doing so, but is still ineligible for
§ 3E1.1 acceptance of responsibility credit or a § 5K1.1
substantial assistance motion.


        The court notes that Layton did not focus on the "knowingly"
requirement. Its explicit holding was that "use of a peer-to-peer
file-sharing program constitutes 'distribution' for the purposes
of U.S.S.G. § 2G2.2(b)(3)(F)." Layton, 564 F.3d at 335.


                                     10
§ 2G2.2(b) (3)(F)       reduction        requires       the      court    to      read     a

"knowingly"    requirement        into    §2G2.2(b)(1).          For     one,    the     two

provisions      cover     different            forms     of       conduct.        Section

2G2.2(b)(3)(F)     refers    to    distribution          only,    but § 2G2.2{b)(1)

encompasses any conduct that goes beyond receipt or solicitation,

such that the reduction is not invoked by a much broader set of

conduct. For that reason, the court need not find that a defendant

committed "distribution" per se in order to deny the § 2G2.2(b)(1)

reduction; it is sufficient that child pornography was shared with

other     individuals.    Further,        when     the     Sentencing          Commission

inserted    "knowingly"     into §        2G2.2(b)(3)(F),         it     did    not    also

incorporate    a   knowledge      requirement into § 2G2.2(b)(1)                  or     the

generic    distribution     definition. Had            the Commission           wished    to

incorporate a knowledge requirement into § 2G2.2(b)(1), it could

have done so then, but it did not.

                D. Intent of the Sentencing Conimission

        The Defendant's argument from the intent of the Sentencing

Commission is likewise unconvincing. See Objection at 5. When the

Commission wrote that "individuals convicted of receipt of child

pornography with no intent to traffic or distribute the material

essentially will have an adjusted offense level of level 20," it

was referencing prong (C) of § 2G2.2(b)(1), which discusses intent

to traffic or distribute.           U.S. Sentencing Guidelines Manual app.                C,

amendment 664 (Nov. 1, 2004) (U.S. Sentencing Comm'n 2011). It could



                                          11
not have meant that all individuals with no intent to traffic or

distribute should receive the reduction, because that result would

read   element      (B)   out   of     the   provision         entirely.      Indeed,    the

insertion     of    the    word      "essentially"         serves      to     qualify    the

statement, likely for           just this reason. An               individual who        was

convicted of receipt of child pornography but did not intend to

distribute it will, "essentially," receive the reduction — unless

he actually shares or distributes it. See United States v. Ray,

704    F.3d   1307,    1313-14       (lOth    Cir.       2013)    (finding      that    this

statement in the Sentencing Commission's commentary "is true in

general, but not when the defendant has actually distributed child

pornography").

                      E. Weight of Persuasive Authority

       Finally,     the   weight       of   persuasive         authority    supports     the

court's   conclusion       that    a    defendant        who    unknowingly     shares   or

distributes child pornography over BitTorrent is ineligible for

the § 2G2.2{b)(1) reduction. In United States v. Bleau, the Second

Circuit affirmed the sentencing court's denial of the two-level

reduction at § 2G2.2(b)(1) where the defendant "[did] not dispute

that   his    computer    was     equipped        with   peer-to-peer         file-sharing

software," and that software "enabled law enforcement to remotely

gain access to his files and download child pornography from his

computer." 930 F.3d 35, 39-40 (2d Cir. 2019). In so ruling, the

court found        that   the   conduct      element,          prong   (B),    and   intent



                                             12
element, prong (C), "are in the conjunctive," such that prong (B)

did    not    consider        the    defendant's     mental      state    regarding    the

distribution. Id.; see also Ray, 704 F.3d at 1313-14. Likewise, in

United    States        v.    Abbrinq,    the     Sixth     Circuit   found    that    the

Defendant      could      not    receive     the    § 2G2.2(b)(1)        reduction    even

though he actively "tried to prevent any such sharing by moving

files    out       of   his     shared    folder     and    by   interrupting    active

downloads." 788 F.3d 565, 568 (6th Cir. 2015). In so reasoning,

the court observed that any transfer or sharing disqualifies a

defendant from receiving the reduction, "even without regard to

knowledge." Id.

                                      V. CONCLUSION


        For    the      foregoing        reasons,     the     court      OVERRULES     the

Defendant's Objection to the PSR. In sum, the Defendant committed

the offenses of receipt and possession of child pornography using

a computer with a BitTorrent program installed that then enabled

sharing       of   such      files    with   other    individuals.        Specifically,

BitTorrent is a peer-to-peer file-sharing protocol through which

users can both download and share files, and which enabled law

enforcement investigators and potentially others to download child

pornography that the Defendant possessed on his computer. He is

thus    disqualified          from    receiving      the    two-level     reduction    at

U.S.S.G. § 2G2.2(b)(1).




                                             13
    The court DIRECTS the Clerk to send a copy of this Memorandum

Opinion and Order to the Defendant's counsel and to the United

States Attorney at Norfolk. The court DIRECTS the Calendar Clerk

to schedule a date to resume sentencing.

    IT IS SO ORDERED.




                                    KcocccaUnited
                                    Senior   BeachStates
                                                   SmitlTDistrict   '
                              REBECCA BEACH SMITH
                              SENIOR UNITED STATES DISTRICT JUDGE


January    , 2020




                               14
